IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-80,689-01


EX PARTE CHARLES RAY GODSEY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 1226598D
IN THE 432ND JUDICIAL DISTRICT COURT OF TARRANT COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
methamphetamine and sentenced to nine months' imprisonment in a state jail.  	Applicant alleges
that he is being denied pre-sentence jail time credit in this cause.   The trial court recommended
granting relief and giving Applicant five more days of jail time credit.  This Court received this
application on December 18, 2013. Applicant's sentence discharged on December 22, 2013.  Since
Applicant is no longer serving his sentence and his sole claim for jail time credit is moot, Applicant's
application for writ of habeas corpus is dismissed.

DELIVERED: January 29, 2014
DO NOT PUBLISH